PER CURIAM.
The defendant seems to be greatly distressed by the fear that, in case he pays this judgment, the plaintiff may decamp with the money, and the defendant left to pay the Canadian judgment of a like amount. Should the defendant pay the Canadian judgment, and so relieve the plaintiff in this action from his liability on his covenant to George Goodwin, there might be a way found of reducing the present judgment by the amount paid on the Canadian judgment, without making double payment. The judgment should be affirmed, with costs, on the opinion of this court reported in 74 Hun, 521, 26 N. Y. Supp. 825, and on the opinion of Mr. Justice INGRAHAM rendered on the trial of this action.